Case 2:85-cv-04544-DMG-AGR Document 1037-1 Filed 11/23/20 Page 1 of 2 Page ID
                                #:42023


   1 CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
   2 Carlos R. Holguín (Cal. Bar No. 90754)
     256 South Occidental Boulevard
   3 Los Angeles, CA 90057
   4 Telephone: (213) 388-8693
     Email: crholguin@centerforhumanrights.org
   5
   6   NATIONAL CENTER FOR YOUTH LAW
       Leecia Welch (Cal. Bar No. 208741)
   7   Neha Desai (Cal. RLSA No. 803161)
   8   Poonam Juneja (Cal. Bar No. 300848)
       Freya Pitts (Cal. Bar No. 295878)
   9   Mishan Wroe (Cal. Bar No. 299296)
  10   Melissa Adamson (Cal. Bar No. 319201)
       1212 Broadway, Suite 600 Oakland, CA 94612
  11   Telephone: (510) 835-8098
  12   Email: lwelch@youthlaw.org
  13
  14                          UNITED STATES DISTRICT COURT
  15                         CENTRAL DISTRICT OF CALIFORNIA
  16                                   WESTERN DIVISION
  17
  18   JENNY LISETTE FLORES, et al.,          No. CV 85-4544-DMG-AGRx
  19         Plaintiffs,                      [PROPOSED] ORDER GRANTING
  20                                          APPLICATION FOR LEAVE TO FILE UNDER
       v.                                     SEAL PORTIONS OF EXHIBITS B, C, D, I,
  21                                          AND J SUBMITTED IN SUPPORT OF
       WILLIAM BARR, Attorney General of
  22                                          PLAINTIFFS’ RESPONSE TO THE NOVEMBER
       the United States, et al.,
                                              16, 2020 JUVENILE COORDINATORS’
  23                                          INTERIM REPORTS
  24         Defendants.
                                              Hearing: Dec. 4, 2020
  25                                          Time: 11:00 a.m.
  26                                          Hon. Dolly M. Gee
  27
  28
Case 2:85-cv-04544-DMG-AGR Document 1037-1 Filed 11/23/20 Page 2 of 2 Page ID
                                #:42024


   1        [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
   2   PORTIONS OF EXHIBITS B, C, D, I, AND J SUBMITTED IN SUPPORT OF
   3       PLAINTIFFS’ RESPONSE TO THE NOVEMBER 16, 2020 JUVENILE
   4                          COORDINATORS’ INTERIM REPORTS
   5            Plaintiffs seek to file under seal portions of Exhibits B, C, D, I, and J submitted
   6   in support of Plaintiffs’ Response to the November 16, 2020 Juvenile Coordinators’
   7   Interim Reports.
   8            Specifically, Plaintiffs seek leave from the Court to file under seal the
   9   following portions of Exhibits B, C, D, I, and J:
  10
        Exhibit                          Information Plaintiffs Seek to Seal
  11      B                  Detained child’s name, ID number, and date of apprehension
          C                        Detained child’s name and date of apprehension
  12
          D                  Detained child’s name, ID number, and date of apprehension
  13                    Detained child’s name, date of birth, country of origin; details of child’s
            I
                                               journey to United States
  14
            J              Detained child’s name, date of birth, location of prior placement
  15
  16            Having considered the papers submitted by Plaintiffs and having reviewed the

  17   material that they seek to seal, the Court HOLDS that Plaintiffs’ request is narrowly

  18   tailored to seal only that material for which compelling reasons have been established

  19   and GRANTS their request.

  20            Accordingly, it is hereby ORDERED:

  21            Plaintiffs are granted leave to file under seal the unredacted version of Exhibits

  22            B, C, D, I, and J submitted in support of Plaintiffs’ Response to the November

  23            16, 2020 Juvenile Coordinators’ Interim Reports.

  24
  25   IT IS SO ORDERED.

  26
  27   DATED:                                            ___________________________________
                                                                   DOLLY M. GEE
  28                                                     UNITED STATES DISTRICT JUDGE
                                                                [PROPOSED] ORDER GRANTING LEAVE TO
                                                     1                              FILE UNDER SEAL
                                                                             CV 85-4544-DMG (AGRX)
